Case: 12-13701     Date Filed: 04/11/2013   Page: 1 of 4




                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13701
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:06-cr-00338-VMC-TEM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JAMIE LARUN MOBLEY,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (April 11, 2013)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Jamie Larun Mobley, a federal prisoner convicted of a crack cocaine

offense, appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for
                Case: 12-13701        Date Filed: 04/11/2013       Page: 2 of 4


a sentence reduction based on Amendment 750 to the Sentencing Guidelines,

which revised the crack cocaine quantity tables in U.S.S.G. § 2D1.1(c). See

U.S.S.G. App. C, amend. 750 (Nov. 2011). The district court concluded that

Mobley was ineligible for a § 3582(c)(2) reduction because Mobley’s 151-month

sentence was based on his status as a career offender, pursuant to U.S.S.G.

§ 4B1.1. After review, we affirm. 1

       Pursuant to § 3582(c)(2), the district court may reduce a defendant’s prison

term if the defendant was “sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission pursuant to 28 U.S.C. [§] 994(o).” 18 U.S.C. § 3582(c)(2); see also

U.S.S.G. § 1B1.10(a)(1). However, “[w]here a retroactively applicable guideline

amendment reduces a defendant’s base offense level, but does not alter the

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” United States v. Moore, 541 F.3d 1323, 1330

(11th Cir. 2008); see also U.S.S.G. § 1B1.10(a)(2)(B) (providing that a

§ 3582(c)(2) reduction is not authorized if the amendment “does not have the effect

of lowering the defendant’s applicable guideline range”).

       A sentence reduction is not authorized if the amendment does not lower the

defendant’s applicable guidelines range “because of the operation of another

       1
        “We review de novo a district court’s conclusions about the scope of its legal authority
under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983, 984 (11th Cir. 2008).
                                                    2
              Case: 12-13701     Date Filed: 04/11/2013   Page: 3 of 4


guideline or statutory provision.” U.S.S.G. § 1B1.10 cmt. n.1(A). As such, when

a crack cocaine defendant’s offense level was determined by the career offender

provision, U.S.S.G. § 4B1.1, rather than § 2D1.1(c), the defendant is not eligible

for a § 3582(c)(2) reduction based on amendments to the crack cocaine offense

levels in § 2D1.1(c) because those amendments did not lower the sentencing range

upon which the defendant’s sentence was based. See Moore, 541 F.3d at 1327

(involving Amendment 706).

      The district court did not err in denying Mobley’s request for a § 3582(c)(2)

reduction. At his sentencing, Mobley was designated a career offender, and his

offense level and resulting sentencing range were based on U.S.S.G. § 4B1.1, not

on U.S.S.G. § 2D1.1(c). Amendment 750 did not affect the offense levels in

§ 4B1.1 and therefore did not lower Mobley’s sentencing range. Under our

binding precedent in Moore, the district court did not have authority under

§ 3582(c)(2) to reduce Mobley’s sentence.

      Although Mobley argues that Moore was abrogated by the Supreme Court’s

recent decision in Freeman v. United States, 564 U.S. ___, 131 S. Ct. 2685 (2011),

this Court recently rejected that argument in United States v. Lawson. See United

States v. Lawson, 686 F.3d 1317, 1320-21 (11th Cir.), cert. denied, ___ U.S. ___,

133 S. Ct. 568 (2012) (concluding that, even after Freeman, Moore remains

binding precedent in our Circuit).


                                             3
              Case: 12-13701     Date Filed: 04/11/2013    Page: 4 of 4


      Mobley contends that Lawson “should not control [his] appeal” because,

unlike the defendant in Lawson, Mobley received a U.S.S.G. § 5K1.1 downward

departure for substantial assistance and was ultimately sentenced below his career

offender guidelines range. This factual distinction is not a basis to ignore

Lawson’s conclusion that Freeman did not overrule Moore. Moreover, it is not

Lawson, but Moore that controls Mobley’s appeal. In Moore, one of the

defendants, like Mobley, received a substantial assistance downward departure.

541 F.3d at 1330. Yet, we concluded in Moore that the defendant’s sentence was

based on his career offender sentencing range and that he was therefore ineligible

for a § 3582(c)(2) reduction. Id. We remain bound by Moore, and, under Moore,

Mobley was not eligible for a § 3582(c)(2) sentence reduction.

      For these reasons, the district court correctly concluded it did not have

authority to reduce Mobley’s sentence under § 3582(c)(2).

      AFFIRMED.




                                             4